Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Objections
Claim 9 objected to because of the following informalities:  Line 2 appears to include an extraneous ‘an’.
Claim 6, 19 recite “by on” which appears to include an extraneous ‘by’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The independent claim(s) 1, 14 recite “synchronization timing in the other device” which is unclear as it is ambiguous whether this singular noun ‘the other device’ is referring to one of the earlier claim limitation “two or more other devices” (claim 1 line 4) or to the limitation “another device” (claim 1 line 5).  For purposes of examination the former interpretation is assumed.  Dependent claims are rejected based on their dependency.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim 1, 8, 9, 12, 13, 14 rejected under 35 U.S.C. 102(a)(2) as being anticipated by Korhonen et al. (US 2015/0319723).
For claim 1 Korhonen teaches: A communication device (see at least fig. 6, network devices may comprise process/memory for communications) comprising:
circuitry configured to select a synchronization signal from respective synchronization signals received from two or more other devices on a basis of origin information that is acquired by communication with another device and that indicates an origin of a synchronization signal used for acquisition of synchronization timing in the other device (see at least 0049-0052 and fig. 4, a small cell device (claim 46-53, may be UE, BS, AP) may search and report synchronization sources to the network; 0043, small cells may indicate synchronization source ID via synchronization signal, thus small cell may receive synchronization signals from two or more other small cells.  0049-0052, a preference list may be received for selecting a synchronization group corresponding to a macro cell (source), comprising origin information); and
acquire synchronization timing using the synchronization signal previously selected (see at least 0049-0052 and fig. 4, small cell may join/synchronize using the signal of the group with highest preference/priority), wherein
the origin information includes information corresponding to a source device serving as a source of a synchronization signal for acquisition of the synchronization timing in the other device (see at least 0049-0052 and fig. 4, preference list comprises information on groups corresponding to macro cells which are original synchronization signal sources (see 0036-0037, fig. 1-3)).
For claim 8, Korhonen teaches claim 1, Korhonen further teaches: wherein the circuitry is further configured to acquire an ID to generate a synchronization signal received from the other device as the origin information (see at least 0043, small cells may indicate synchronization source ID via synchronization signal, thus any given small cell may acquire ID of synchronization source (also see fig. 4, preference list may identify best synchronization source)).
For claim 9, Korhonen teaches claim 1, Korhonen further teaches: wherein the circuitry is further configured to an acquire the origin information from system information to be transmitted from the other device (see at least 0049-0050, 0091 device may receive preference list based on reported synchronization source and stratum/macro cell information, comprising a type of system information).
For claim 12, Korhonen teaches claim 1, Korhonen further teaches: wherein the circuitry is configured to decide which synchronization signal corresponding to origin information to select in accordance with an instruction from an external device (see at least 0049-0050, preference list may be received from the network (external device) for selecting a synchronization group).
For claim 13, Korhonen teaches claim 1, Korhonen further teaches: wherein the circuitry is configured to decide which synchronization signal corresponding to origin information to select using information to be provided from an external device (see at least 0049-0050, preference list may be received from the network (external device) for selecting a synchronization group).
Claim 14 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 2, 3, 4, 5, 15, 16, 17, 18 rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. (US 2015/0319723) in view of Feng et al. (US Patent 10,165,533).
For claim 2, Korhonen teaches claim 1, but not explicitly: wherein the origin information includes information that indicates a procedure of relaying the synchronization timing from the source device to the other device.  Feng from an analogous art teaches (see at least Abstract, col. 12 line 50-col. 13 line 25, hop (relay) count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 1, so origin information comprises hop count information e.g. NHmax between receiver and synchronization source, as suggested by Feng.  The motivation would have been to enhance synchronization by using metrics including hop count to determine reliable synchronization source (Feng Abstract).
For claim 3, Korhonen, Feng teaches claim 2, Feng further teaches: wherein the origin information includes number-of-interpositions information that indicates a number of interposing devices in the procedure of relaying the synchronization timing from the source device to the other device (see at least Abstract, col. 12 line 50-col. 13 line 25, hop (relay) count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 2, so origin information comprises hop count information e.g. NHmax between receiver and synchronization source, as suggested by Feng.  The motivation would have been to enhance synchronization by using metrics including hop count to determine reliable synchronization source (Feng Abstract).
For claim 4, Korhonen, Feng teaches claim 3, Feng further teaches: wherein the circuitry is configured to recognize a number of interposing devices in a relaying procedure corresponding to a synchronization signal received from the other device on a basis of the number-of-interpositions information, and prioritize, among a synchronization signal corresponding to a first relaying procedure and a synchronization signal corresponding to a second relay procedure having a larger number of interposing devices compared with the first relaying procedure, selection of the synchronization signal corresponding to the first relaying procedure (see at least Abstract, col. 12 line 50-col. 13 line 25, hop (relay) count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation, with bias increasing with higher NHmax signifying less hops between the receiver and the source).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 3, so a synchronization source is prioritized that has fewer devices between receiver and source than other synchronization sources, as suggested by Feng.  The motivation would have been to enhance synchronization by using metrics including hop count to determine reliable synchronization source (Feng Abstract).
For claim 5, Korhonen teaches claim 1, but not explicitly: wherein the origin information includes score information calculated on a basis of the origin of the synchronization signal used to acquire synchronization timing in the other device, and the circuitry is further configured to select the synchronization signal on a basis of a magnitude relationship of score information corresponding to a synchronization signal received from the other device.  Feng from an analogous art teaches (see at least Abstract, col. 12 line 50-col. 13 line 25, hop count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation, with bias increasing with higher NHmax (magnitude/score) signifying less hops between the receiver and the source, comprising better score).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng to the system of claim 1, so a synchronization source is prioritized having a higher score e.g. NHmax meaning fewer devices between receiver and source, as suggested by Feng.  The motivation would have been to enhance synchronization by using metrics including hop count score to determine reliable synchronization source (Feng Abstract).
Claim 15 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 16 recites a method substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 17 recites a method substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Claim 18 recites a method substantially similar to the apparatus of claim 5 and is rejected under similar reasoning.

Claim 6, 7, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. (US 2015/0319723) in view of Feng et al. (US Patent 10,165,533) in view of Khoryaev et al. (US 2016/0374039).
For claim 6, Korhonen teaches claim 1, but not explicitly: further comprising: a controller configured to determine whether to transmit a synchronization signal after the acquisition of the synchronization timing by on a basis of origin information of a selected synchronization signal.  Feng from an analogous art teaches (see at least Abstract, col. 12 line 50-col. 13 line 25, hop (relay) count may be used in synchronization source prioritization/selection; eNB may signal maximum number of hops NHmax for priority bias calculation), Khoryaev from an analogous art teaches (see at least 0045, a node may become G-SS (0043, transmits sync signal) if it detects a G-SS signal with a hop count under maximum; the node becomes RX-SS (0043, does not transmit) if it detects G-SS signal with a hop count at maximum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Feng, Khoryaev to the system of claim 1, so origin information comprises hop count between receiver and synchronization source (as suggested by Feng) and the device decides to transmit/relay the signal if the hop count is not yet at maximum, as suggested by Khoryaev.  The motivation would have been to enhance synchronization by having a device further relay the synchronization signal when intermediate hops are under an acceptable number (Khoryaev, 0043).
For claim 7, Korhonen, Feng, Khoryaev teaches claim 6, Khoryaev further teaches: wherein the origin information indicates a number of interposing devices in a procedure of relaying the synchronization timing from a source device to a transmission source device of a selected synchronization signal, the source device serving as a source for a synchronization signal for acquisition of synchronization timing in the transmission source device, and the controller is configured to not transmit the synchronization signal under a condition where a number of the devices exceeds a threshold value (see at least 0045, a node may become G-SS (0043, transmits sync signal) if it detects a G-SS signal with a hop count under maximum; the node becomes RX-SS (0043, does not transmit) if it detects G-SS signal with a hop count at maximum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Khoryaev to the system of claim 6, so the device decides to transmit/relay the signal if the hop count is not yet at maximum and vice versa, as suggested by Khoryaev.  The motivation would have been to enhance synchronization by having a device further relay the synchronization signal when intermediate hops are under an acceptable number (Khoryaev, 0043).
Claim 19 recites a method substantially similar to the apparatus of claim 6 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the apparatus of claim 7 and is rejected under similar reasoning.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Korhonen et al. (US 2015/0319723) in view of Lee et al. (US 2018/0167193).
For claim 10, Korhonen teaches claim 1, but not explicitly: wherein the circuitry is further configured to determine which synchronization signal corresponding to origin information to select in accordance with a movement condition of the communication device.  Lee from an analogous art teaches (see at least 0139, a fast moving UE may prioritize a synchronization signal with wide service area over narrow service area).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Lee to the system of claim 1, so the device may prioritize a synchronization signal based on its movement speed e.g. wide area signal for fast movement, as suggested by Lee.  The motivation would have been to enhance synchronization by selecting a best synchronization source area according to device speed (Lee 0139).
Allowable Subject Matter
Claim 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 11 the prior art fails to teach/suggest: wherein the circuitry is configured to use a lane ID that indicates which road the communication device has moved along as a movement condition of the communication device.  The closest prior art Lee et al. (US 2018/0167193) discloses using movement speed to determine synchronization signal, but not the limitations of claim 11.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Park et al. (US 2015/0327204) discloses a synchronization method and apparatus for D2D communication.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467